DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on January 28, 2021.
Claims 3-5, 8-9, 15, and 19-21 are cancelled.
Claims 27-29 are added.
Claims 1-2, 6-7, 10-14, 16-18, and 22-29 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Niemann on May 7, 2021.
The application has been amended as follows: 

Claim 1 (Currently Amended) In a digital medium environment to control distribution of content using suppression rules of an enterprise, a system comprising:
a centralized enterprise database to store the suppression rules of the enterprise, each suppression rule including logic to prevent communication of content of the enterprise to contacts satisfying parameters of the respective suppression rule; and
a suppression rules manager implemented at least partially in hardware of at least one enterprise server to:
cause display of a real-time listing of the suppression rules in a graphical user interface displayed by at least one enterprise device, the graphical user interface graphically indicating, for each of the suppression rules, a length parameter corresponding to a length of the suppression rule and a state parameter indicating whether the suppression rule is enabled or disabled;
receive, from the at least one enterprise device, a modification request to modify a parameter of a suppression rule along with a user-provided modification reason for the modified parameter, the modification request initiated based on user input to the graphical user interface; 
update the suppression rules stored in the centralized enterprise database with the modified parameter of the suppression rule when the modification request includes the user-provided modification reason, wherein the suppression rules manager [[configured to]] prevents the update to the suppression rules when the user-provided modification reason is not included with the modification request;
automatically communicate a notification to other users of the enterprise identifying the modified parameter of the suppression rule and the user-provided modification reason; and
a communication module implemented at least partially in hardware of the at least one enterprise server to control distribution of the content for a campaign by preventing communication of the content to the contacts based on the updated suppression rules.

modified parameter of the suppression rule from receiving the content.

Claim 11 (Currently Amended) In a digital medium environment to modify suppression rules of an enterprise, a method implemented by an enterprise device, the method comprising:
receiving, at the enterprise device, suppression rules of the enterprise maintained in a centralized enterprise database;
displaying, on a display device of the enterprise device, a real-time listing of the suppression rules in a graphical user interface along with graphical controls to modify parameters of the suppression rules, the graphical user interface graphically indicating, for each of the suppression rules, a length parameter corresponding to a length of the suppression rule and a state parameter indicating whether the suppression rule is enabled or disabled;
receiving, via at least one graphical control of the graphical user interface displayed on the display device, user input to modify a parameter of a suppression rule listed in the graphical user interface, the user input further specifying a reason for modifying the parameter of the suppression rule; and
communicating, to an enterprise server via an enterprise network, a modification request that includes the modified parameter, the modification request causing the enterprise server to update the suppression rules [[stored]] maintained in the centralized enterprise database and to automatically communicate a notification to other users of the enterprise identifying the modified parameter of the suppression rule and the [[modification]] reason for modifying the [[modified]] parameter, wherein the enterprise server is prevented from updating the suppression rules when the reason for modifying the parameter of the suppression rule is not included with the user input.

Claim 14 (Currently Amended) The method of claim 11, wherein the suppression[[s]] rules include logic to prevent contacts satisfying one or more parameters of each respective suppression rule from receiving content.

Claim 16 (Currently Amended) The method of claim 11, further comprising:

causing display of a digital prompt in the graphical user interface requesting that the reason for modifying the parameter be provided;
receiving, via the graphical control, additional user input specifying the reason for modifying the parameter of the suppression rule; and
communicating the modification request along with the reason for modifying the parameter of the suppression rule to the enterprise server.

Claim 17 (Currently Amended) In a digital medium environment to control distribution of content using suppression rules of an enterprise, a method comprising:
maintaining, in a centralized enterprise database, the suppression rules of the enterprise, each suppression rule including logic to prevent communication of the content of the enterprise to contacts satisfying parameters of a [[the]] respective suppression rule;
causing display of a real-time listing of the suppression rules in a graphical user interface displayed by at least one enterprise device, the graphical user interface graphically indicating, for each of the suppression rules, a length parameter corresponding to a length of the suppression rule and a state parameter indicating whether the suppression rule is enabled or disabled;
receiving, from the at least one enterprise device, a modification request to modify a parameter of a suppression rule along with a user-provided modification reason for the modified parameter, the modification request initiated based on user input to the graphical user interface;
updating the suppression rules stored in the centralized enterprise database with the modified parameter of the suppression rule, wherein the suppression rules are not updated when the user-provided modification reason is not included with the modification request;
automatically communicating a notification to other users of the enterprise identifying the modified parameter of the suppression rule and the user-provided modification reason; and
controlling distribution of the content for a campaign by preventing communication of the content to contacts based on the updated suppression rules.

17, wherein the centralized enterprise database comprises a single centralized enterprise database.

Claim 23 (Currently Amended) A system as described in claim 1, wherein the suppression rules manager [[is further configured to]] updates the suppression rules by storing the user-provided modification reason with the modified parameter in the centralized enterprise database, and wherein the user-provided modification reason is viewable in the graphical user interface.

Claim 25 (Currently Amended) A system as described in claim 1, further comprising a suggestion engine [[configured to]] that generates at least one suppression rule modification suggestion, and [[surface]] displays the suppression rule modification suggestion in the graphical user interface.

Claim 26 (Currently Amended) A system as described in claim 25, wherein the suggestion engine [[is configured to]] generates suppression rule modification suggestions comprising:
a suggestion to modify the length parameter of the at least one suppression rule by increasing the length of the length parameter;
a suggestion to modify the length parameter of the at least one suppression rule by decreasing the length of the length parameter;
a suggestion to modify the state parameter of the at least one suppression rule from enabled to disabled; and
a suggestion to modify the state parameter of the at least one suppression rule from disabled to enabled.

Claim 29 (Currently Amended) A method as described in claim 17, further comprising generating at least one suppression rule modification suggestion, and [[surfacing]] displaying the suppression rule modification suggestion in the graphical user interface.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, Examiner must interpret the claimed terms as found on pages 1-41 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.”  Id.  An exception to this rule is where “means for” language is used.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Chiang et al. (US 2005/0289000), Sadeh-Koniecpol et al. (US 2010/0036779), and Axilrod et al. (US 2009/0281931).  
The prior art of record discloses a conventional system and method for contact stream optimization.
The prior art of record, however, does not teach at least these elements of claims 1, 11, and 17:
communicating, to an enterprise server via an enterprise network, a modification request that includes the modified parameter, the modification request causing the enterprise server to update the suppression rules maintained in the centralized enterprise database and to automatically communicate a notification to other users of the enterprise identifying the modified parameter of the suppression rule and the reason for modifying the parameter, wherein the enterprise server is prevented from updating the suppression rules when the 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621